DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's RCE filed on 11/8/22 has been entered and the amendment filed 10/28/22 has been entered.

Withdrawn Rejections
In view of the amendment to the claims the double patenting rejection over Thanos et al US 10,975,150 and the cited references is withdrawn.
 
Election/Restrictions/Rejoinder
	In view of the withdrawal of the aforementioned double patenting rejection, the only remaining rejections are the provisional double patenting rejections over 16/633566.  Since this is the later filed case and since there were no remaining rejections, examination continued to the next species.  No art was found on any of the antibody species and the election of species requirement is withdrawn.  Thus, claims 1-5, 7-23, 25, 27, 32-34 and 37 have been fully examined.
Claims 1-5, 7-23, 25, 27, 32-34 and 37 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 38, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/3/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claims 1-5, 7-23, 25, 27, 32-34 and 37-38 have been fully examined.

New Grounds of Rejection and Response to Arguments
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The two provisional double patenting rejections are re-written in view of the rejoinder.

Claims 1-5, 7-23, 25, 27, 32-33 and 37-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 45, 50-51, 53, 58-63, 65, 68-69, 74-75, 80, 83-87, 89-90, 94 and 96 of copending Application No. 16633566 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the antibody drug conjugates used in the method claims of the reference application are the same as those that are claimed in the instant application.   Additionally, the scope of the conjugates in the reference application is broader in that it includes any anti-CD74 antibody whereas the conjugates in the instant application are limited to specific antibodies.  The SEQ ID NOs and sequences are the same in both applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant argues that the rejection should be held in abeyance since this is a later filed case.  The Examiner agrees.



Claims 1-5, 7-23, 25, 27, 32-34 and 37-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 45, 50-51, 53, 58-63, 65, 68-69, 74-75, 80, 83-87, 89-90, 94 and 96 of copending Application No. 16633566 in view of Thanos et al US 2015/0017187.
The claims of 16633566 have been discussed above.
The only difference between the ‘566 application and the instant set of claims is the formation of a kit.
Thanos et al ‘187 disclose antibody drug conjugates using antibodies with non-natural amino acid residues at site specific positions, wherein the site specific mutations are at HC404, HC121, HC180, HC241, HC221, HC136, HC25, HC40, HC 119, HC190, HC222, HC 19, HC52 and HC70 according to Kabat or Chothia numbering and at LC 22, LC7 and LC152 according to Kabat or Chothia numbering (summary, (para 95-162 and entire reference).  Substitutions at these specific sites results in antibodies that have advantageous production yields, solubility, binding and/or activity (para 6+, para 130).  The non-natural amino acids can be those selected from the group consisting of p-acetyl-L-phenylalanine, O-methyl-L- tyrosine, L-3-(2-naphthyl)alanine, 3-methyl-phenylalanine, O-4-allyl-L-tyrosine, 4-propyl-L- tyrosine, a tri-O-acetyl-GcNAc3-serine, L-Dopa, fluorinated phenylalanine, isopropyl-L- phenylalanine, p-azido-L-phenylalanine, p-acyl-L- phenylalanine, p-benzoyl-L-phenylalanine, L-phosphoserine, p-azidomethyl-L-phenyalanine, compound 56, phosphonoserine, 010-9232-5765/5/AMERICAS2phosphonotyrosine, p-iodo-phenylalanine, p-bromophenylalanine, p-amino-L-phenylalanine, isopropyl-L-phenylalanine, and p-propargyloxy-phenylalanine (para. 174-295  and page 47 (compound A6 is the same as applicant’s compound 56 and see claims 34-36 of US patent for p-azidomethyl-L-phenylalanine).  The antibodies are linked to variety of difference payloads, including but not limited to maytansines (DM1) and auristatins (MMAE and MMAF) and hemiasterlin (para.301-306 and 414).  The antibodies can be any antibodies known to those in the art and can be chimeric, fully human or humanized (para 415-416). The linkers used in the antibody drug conjugates can be hydrolytically stable or cleavable (para 410). These antibodies are used in pharmaceutical formulations in detection and treatments and can be formed into kits (para 442-451).  The antibodies can be fragments, such as Fv, Fab, etc (para 39) and can be of the isotype IgA, IgG, IgD, IgE or IgM (para 79, 172).
Since Thanos et al and the claims of the ‘566 application are directed to the same conjugates and since Thanos et al discloses the formation of a kit using the conjugates, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to use the conjugates of the ‘566 application is a kit.
With respect to the instructions in the kit, the printed matter on a label or package insert does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert and the product, composition, or article of manufacture.
	See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable.  In the opinion text of In re Haller, it is stated that: Whether the statement of intended use appears merely in the claim or in a label on the product is immaterial so far as the question of patentability is concerned...In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful and involve invention, but must also be new.  If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is intended.  The difficulty is not that there can never be invention in discovering a new process involving the use of an old article, but that the statues make no provision for patenting of an article or composition which is not, in and of itself, new. 
	Also see In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur.  Further, In re Miller 164 USPQ 46 (CCPA 1969)  and In re Gulak (CA FC)217 USPQ 401 relate to a mathematical device and to a measuring cup respectively.  In each of these cases, the printed matter is considered a patentable distinction because the function of the device depends upon the printed matter itself which is a part of the substrate; without the printed indicia or numbers, the substrates lose their function.  Such is not the case with the instantly claimed articles.  The antibodies of the claimed articles remain fully functional absent the labeling or printed instructions for use. 
	It is further noted that the written material in the instructions is not considered to be within the statutory classes and does not carry patentable weight. See MPEP 706.03(a). 
	Thus the instructions for use included in a kit or article manufacture constitute an “intended use” for that kit or article of manufacture. Intended use does not impart patentable weight to a product.  See MPEP 2111.03:
Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). 
	In the instant case, the claims are drawn to an article of manufacture which comprises a CD74 conjugate, and labeling instructions.  The intended use which is recited on the label or package insert lacks a function relationship to the antibody because the insert or label does not physically or chemically affect the chemical nature of the antibody within the article of manufacture, and furthermore, the antibody can still be used by the skilled artisan for other purposes.  Therefore, the conjugates which are comprised within the article of manufacture are unpatentable over the prior art conjugates, because they function equally effectively with or without the labeling, and accordingly no functional relationship exists between the instructions for use and the conjugates. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13, 16-23, 25, 27, 32-34 and 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the terminology “wherein COMP is an amino acid residue” is confusing.  Line 6 indicates that the payload is covalently linked to the non-natural amino acid yet the above cited terminology indicates that the payload is attached to any amino acid.  Replacing the phrase “wherein COMP is an amino acid residue” with --wherein COMP is the non-natural amino acid residue of the antibody-- will overcome this rejection.


Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating CD74 expressing cancers using the claimed conjugate, does not reasonably provide enablement for methods of treating all diseases using the claimed conjugate or for methods of preventing any disease using the claimed conjugate.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Applicant claims and discloses methods of treating or preventing a disease or condition ion a subject using the claimed conjugate.  In support of the claimer invention, applicant has provided sufficient objective evidence to show that the conjugated can be used in the treatment of CD74-expresssing cancers.  However, the claims read on the treatment of any and all diseases and on the prevention of any disease using the conjugate.  
With respect to the treatment of any and all diseases, this reads on the treatment of a variety of disease ranging from in-grown toe nails, to inflammation, sepsis, cancer and more.  It is understood in the medical field that diseases have different etiologies and different treatments.  With in the cancer field, it is known that one compound cannot treat all types of cancers.  See Table 2 in Johnson et al, Cancer Treatment Reviews vol. 2 p. 1 (1975).  Thus, since different diseases have different etiologies and since Johnson et al shows that one type of drug cannot treat all types of cancers, one of skill in the art would not readily accept that one drug (i.e. the claimed conjugate) can treat any and all types of diseases.
Regarding cancer prevention, the skilled artisan recognized that before any method of preventing a particular cancer could be practiced with any level of predictability, some method of identifying subjects predisposed to the particular cancer must be available.  While the art has advanced in recent years, it is still highly unpredictable not only which individuals will develop a particular cancer, but also when a “preventative” therapy will be helpful.  Breast cancer illustrates the difficulties associated with detecting and preventing cancer.  The skilled artisan generally recognized symptoms of breast cancer to include changes in the breast such as the presence of a lump, nipple discharge, or other changes in the shape or texture of the breast.  However, such symptoms are non-specific and have multiple other potential causes.  Even detection of a breast mass by mammography is only an early step in the diagnosis of breast cancer.  As noted in a 2009 article in the Annals of Internal Medicine and in the 2009 ESMO Clinical Recommendations, following an abnormal mammographic finding or a concerning finding on physical exam, additional imaging and biopsy are required for a diagnosis (cancer vs. benign lesion) and staging is required to determine appropriate treatment.  Kataja et al., Ann Oncol 2009; 20(sup 4): iv10-14; Nelson et al., Ann. Intern Med. 2009; 151:727-737 - see especially paragraph bridging pages 727-28.   Further, even in individuals predisposed to breast cancer by virtue of mutations in BRCA1 or BRCA2, primary preventive treatment with tamoxifen did not show any benefit.  Balmana et al. Ann Oncol 2009; 20(supp 4):iv19-2 – see “risk reduction: non-surgical preventive options" on p. iv19.      Furthermore, even if applicant did provide objective evidence to show that the conjugate can prevent different types of cancers, those of skill in the art understand that diseases have different etiologies and one drug would not be able to prevent any and all types of diseases.
In view of the above, it is the Examiner’s position that one of skill in the art would undergo undue experimentation to make and/or use the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643